Case 4:21-cv-00694-ALM-KPJ Document 8-12 Filed 09/07/21 Page 1 of 2 PagelD#: 484

Case 4:20;cv-00896-ALM-KPJ Document 20-15 Filed 12/28/20 Page 1 of 2 PagelD #: 200

Exhibit N

wm BP Ww bP

GS Oo SF IN DN

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

83

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-12 Filed 09/07/21 Page 2 of 2 PagelD#: 485

Case 4:20

mo bo Fe ND UN FF WD YP

BO BM BR NY BR BRD NR RD RO OO eet
oO HN DN MD SF WY HP -§ CO DO CO HN DH WH BP WY YH ke

 

 

-CV-00896-ALM-KPJ Document 20-15 Filed 12/28/20 Page 2 of 2 PagelD #: 201

+>. Advertivers Who Uploaded a Contact Litt With Your infarmation

AnjutiPro Solutions

Adull Buc

Anton Getter ttealth
Appleseed’s

Audi Omaha

BM advan

Baters

Bartet Auto

Baylor St. Luke's Medical Group
Ben & Jerry's

BHotts Kitchens

teacher Report

Carnation Breakfast Excentials
Cartoon Netwotk

CanterPolnt Ererpy

Clty Barker

cHN

CHY Business

HN Herpes:

Catt Sport

84

 

 
